         Case 2:18-cv-01272-CMR Document 27 Filed 07/08/19 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
FARHAD SIMPSON,                                     :
                             Plaintiff,             :
                                                    :              Civil Action
                        v.                          :              No. 18-1272
                                                    :
CITY OF PHILADELPHIA, et al.,                       :
                    Defendants.                     :


                                            ORDER

       AND NOW, this _________ day of __________________, 2019, upon consideration of

Defendants’ Motion to Compel Plaintiff’s Deposition and Responses to Defendants’ First Set of

Interrogatories and Requests for Production of Documents, it is HEREBY ORDERED that the

Motion is GRANTED. It is FURTHER ORDERED that Plaintiff shall be deposed and answer

Defendants’ First Set of Interrogatories and Requests for Production of Documents within fourteen

days of this order.

                                                           BY THE COURT:




                                                           ____________________________
         Case 2:18-cv-01272-CMR Document 27 Filed 07/08/19 Page 2 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
FARHAD SIMPSON,                                    :
                             Plaintiff,            :
                                                   :              Civil Action
                      v.                           :              No. 18-1272
                                                   :
CITY OF PHILADELPHIA, et al.,                      :
                    Defendants.                    :


                      DEFENDANTS’ MOTION TO COMPEL
              PLAINTIFF’S DEPOSITION AND DISCOVERY RESPONSES

       Defendants, the City of Philadelphia and Sheriff Jewell Williams, by and through the

undersigned counsel, hereby file this Motion to Compel Plaintiff’s deposition and responses to

Defendants’ First Set of Interrogatories and Requests for Production of Documents. In support of

this Motion, Defendants incorporate the attached Memorandum. Defendants respectfully request

that this Court grant the Motion and order Plaintiff to be deposed and respond to the discovery

requests issued.




Date: July 8, 2019                                 Respectfully submitted,


                                                   /s/ Shannon Zabel
                                                   Shannon Zabel
                                                   Assistant City Solicitor
                                                   Pa. Attorney ID No. 321222
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   215-683-5114 (phone)
                                                   215-683-5397 (fax)
                                                   shannon.zabel@phila.gov

                                               2
         Case 2:18-cv-01272-CMR Document 27 Filed 07/08/19 Page 3 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
FARHAD SIMPSON,                                        :
                               Plaintiff,              :
                                                       :             Civil Action
                       v.                              :             No. 18-1272
                                                       :
CITY OF PHILADELPHIA, et al.,                          :
                    Defendants.                        :


                      MEMORANDUM IN SUPPORT OF
          DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S DEPOSITION
                       AND DISCOVERY RESPONSES

I.         FACTUAL BACKGROUND

       On March 8, 2019, the Court entered its scheduling order, ordering that all discovery be

completed by July 8, 2019. ECF Doc. 19. On May 29, 2019, defense counsel mailed and emailed

Plaintiff’s counsel a copy of Defendants’ first set of interrogatories and requests for production of

documents. See Exhibit A. Plaintiff’s responses were thus due on June 28, 2019. On June 19,

2019, defense counsel emailed Plaintiff’s counsel requesting dates that Plaintiff and counsel were

available for Plaintiff’s deposition. See Exhibit B.

       On June 26, 2019, the parties were scheduled to have a settlement conference before

Magistrate Judge Wells. See ECF Doc. 22. That morning Plaintiff’s counsel called Judge Wells’

chambers, as well as defense counsel, to inform them that he could not get in contact with his client

and requested that the conference be canceled. On a conference call later that afternoon, Plaintiff’s

counsel explained that he had not been in contact with his client and he was having trouble reaching

him.

       To date, Plaintiff has not responded to counsel’s communications regarding a deposition

                                                 3
           Case 2:18-cv-01272-CMR Document 27 Filed 07/08/19 Page 4 of 7




or responding to discovery requests. Discovery in this matter closes July 8, 2019.

   II.        LEGAL ARGUMENT

         A.      Defendants’ Request is Within the Scope of Discovery and Pursuant to
                 Federal Rule of Civil Procedure 37(a).

          Federal Rule of Civil Procedure 37(a) states, in part:

                 (a) Motion for an Order Compelling Disclosure or Discovery.
                       (1) In General. On notice to other parties and all affected
                       persons, a party may move for an order compelling
                       disclosure or discovery. The motion must include a
                       certification that the movant has in good faith conferred or
                       attempted to confer with the person or party failing to make
                       disclosure or discovery in an effort to obtain it without
                       court action.

Fed. R. Civ. P. 37(a). In this case, Defendants’ request to obtain a deposition and discovery

responses from Plaintiff is within the scope of discovery, as it is relevant, not privileged, and may

lead to the discovery of admissible evidence. Rule 37(a) allows Defendants to move for an order

compelling Plaintiff’s participation in the discovery process, after defense counsel’s attempts to

confer with Plaintiff have failed. Moreover, Defendants will be substantially prejudiced in

defending this action without obtaining this critical information.

   III.       CONCLUSION

          For the foregoing reasons, Defendants request that this Court grant the Motion to Compel

Plaintiff’s Deposition and Responses to Defendants’ First Set of Interrogatories and Requests for

Production of Documents in accordance with the proposed Order attached hereto.



Date: July 8, 2019                                      Respectfully submitted,


                                                        /s/ Shannon Zabel
                                                   4
Case 2:18-cv-01272-CMR Document 27 Filed 07/08/19 Page 5 of 7




                                  Shannon Zabel
                                  Assistant City Solicitor
                                  Pa. Attorney ID No. 321222
                                  City of Philadelphia Law Department
                                  1515 Arch Street, 14th Floor
                                  Philadelphia, PA 19102
                                  215-683-5114 (phone)
                                  215-683-5397 (fax)
                                  shannon.zabel@phila.gov




                              5
         Case 2:18-cv-01272-CMR Document 27 Filed 07/08/19 Page 6 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
FARHAD SIMPSON,                                       :
                               Plaintiff,             :
                                                      :               Civil Action
                       v.                             :               No. 18-1272
                                                      :
CITY OF PHILADELPHIA, et al.,                         :
                    Defendants.                       :


                             CERTIFICATION OF GOOD FAITH
       I, Shannon Zabel, Esq., counsel for Defendants in the above-referenced matter, hereby

certify that I have made efforts to contact Plaintiff regarding the discovery matter referenced in the

foregoing Motion in an attempt to resolve the dispute at issue. Despite good faith efforts to resolve

the dispute, the parties have been unable to do so.

Date: July 8, 2019                                    Respectfully submitted,


                                                      /s/ Shannon Zabel
                                                      Shannon Zabel
                                                      Assistant City Solicitor
                                                      Pa. Attorney ID No. 321222
                                                      City of Philadelphia Law Department
                                                      1515 Arch Street, 14th Floor
                                                      Philadelphia, PA 19102
                                                      215-683-5114 (phone)
                                                      215-683-5397 (fax)
                                                      shannon.zabel@phila.gov




                                                  6
          Case 2:18-cv-01272-CMR Document 27 Filed 07/08/19 Page 7 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
FARHAD SIMPSON,                                    :
                             Plaintiff,            :
                                                   :              Civil Action
                        v.                         :              No. 18-1272
                                                   :
CITY OF PHILADELPHIA, et al.,                      :
                    Defendants.                    :


                               CERTIFICATE OF SERVICE

        I hereby certify that on the date below, Defendants’ Motion to Compel Plaintiff’s

Deposition and Responses to Defendants’ First Set of Interrogatories and Requests for Production

of Documents was filed via the Court’s electronic filing system and is available for downloading

by all parties of record.



Date: July 8, 2019                                 Respectfully submitted,


                                                   /s/ Shannon Zabel
                                                   Shannon Zabel
                                                   Assistant City Solicitor
                                                   Pa. Attorney ID No. 321222
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   215-683-5114 (phone)
                                                   215-683-5397 (fax)
                                                   shannon.zabel@phila.gov




                                               7
